                  IN THE UNITED STATES DISTRICT COURT                     FILED
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION
                                                                      0
                                                                          -::51::fLED
                                                                              S£p 2 5 2019
  UNITED STATES OF AMERICA,                                               Cieri(, US .
                                                   CR 19-03-BU-KLD          Distnctof;;tnct  Court
                                                                                  A,f;o. Ontana
                       Plaintiff,                                                  -ou/8


 vs.                                                ORDER

 MAX RICHARD ARTHUR,

                       Defendant.


        The United States moves to seal Documents 1-1 and 1-3 and replace them

with a redacted affidavit to comply with Fed. R. Civ. P. 5.2 or Fed. R. Crim. P.

49.1.

        For good cause shown, the United States' motion is GRANTED.

Documents 1-1 and 1-3 shall be sealed and replaced by the affidavit attached to the

United States' motion.

        DATED this 25 th day of September, 2019.




                                        atle~                     ~
                                       United States Magistrate Judge

                                          1
